Opinion by
Dallinger, J.
The court was of opinion that the merchandise is aluminum scrap in chief value of aluminum as shown by the reports of the Government chemist and the dictionary definition of the word “scrap.” On the facts and the law it was held that the aluminum grindings in question are properly dutiable at the rate of 4 cents per pound under the provision in paragraph 374 for aluminum scrap, and that the classification as crude aluminum at the same rate was error. It was held that the classification must stand since the importer has not made the proper claim.